DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicant’s “AMENDMENT AND RESPONSE TO OFFICE ACTION DATED JULY 28, 2022” (“Amendment”) responsive to the July 28, 2022 Non-Final Office Action.     
               Status of Claims   
In the Amendment, claims 1-2, 7, 9-11, 16 & 18-20 were amended and claim 3, 17 & 21-23 were previously presented. Thus, claims 1-23 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a computer-implemented method (independent claim 1), a system (independent claim 10), and another computer-implemented method (claim 16), which each constitute at least one of the statutory categories of invention (e.g., process or machine).
Step 2A, Prong One: The Examiner has identified independent computer-implemented “method” claim 1 as the claim that best represents the claimed invention for analysis and is similar to independent “system” claim 10 and independent computer-implemented “method” claim 16. The claim recites a method for providing electronic offers to drive consumer traffic to a merchant’s physical store, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as: “receiving… a request to create an electronic offer which associates a value token with a financial transaction, wherein…direct access [is provided] to a [storage location], wherein the direct access increases efficiency in data processing and storage and wherein the request is received from a financial institution; creating…the electronic offer for presentation to a consumer which associates the value token with the financial transaction, wherein the financial transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combination thereof; generating…a list of the electronic offers, wherein the list of electronic offers comprises the electronic offer which associates the value token with the financial transaction; retrieving…the list of the electronic offers; returning…the list of the electronic offers to the financial institution; receiving…from the financial institution, an identification of a first electronic offer from the list of electronic offers for a first consumer; sending…the first electronic offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof; receiving…a confirmation that the first consumer has completed the financial transaction at the merchant’s physical store; and associating…based upon the confirmation, the first value token with the first consumer”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving a request to create electronic offers, generating electronic offers including a first electronic offer, and identifying the first electronic offer with a first customer. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of a microprocessor executing a software application (abstract software code or instructions), interacting with a database, mobile alert, social media, or mobile applications (also abstract software code or instructions), to perform all the steps. A plain reading of FIGS. 1-23 as well as their associated descriptions in paragraphs [00038]-[00163] of Applicants’ Specification reveals that the above listed components can be a general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps. Spec., para. [00161] (“For example, persons skilled in the art will understand and appreciate, that one or more processes, sub-processes, or process steps described in connection with FIGS. 1 through 23 may be performed by hardware and/or software. Additionally, a target management and consumer management system, as described above, may be implemented completely in software that would be executed within a processor or plurality of processors in a networked environment. Examples of a processor include but are not limited to microprocessor, general purpose processor, combination of processors, DSP, any logic or decision processing unit regardless of method of operation, instructions execution/system/apparatus/device and/or ASIC.”). Hence, the additional elements of the microprocessor, the software and mobile applications, the database, the mobile alert, and the social media are all generic computing components suitably programmed to perform their respective functions e.g., as generic microprocessors, software and mobile applications (including alerts) and databases performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Furthermore, in addition to the microprocessor, the software and mobile applications, the database, the mobile alert, and the social media of independent claim 1 (which are all generic computing components shared by independent claim 16), independent claim 10 further contains the additional generic computing components of: a system.
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the microprocessor (claims 1, 10 & 16), the software and mobile applications (claims 1, 10 & 16),  the database (claims 1, 10 & 16), the mobile alert (claims 1, 10 & 16), the social media (claims 1, 10 & 16), and the system (claim 10) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components or implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 10 & 16 based on similar reasoning/rationale.
Dependent claims 2-9, 11-15 & 17-23, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 11, the limitations of “The computer-implemented method of claim 1, wherein the request to create the electronic offer comprises a request that the value token be associated with a specific transaction” (claim 2) and “The system for implementing the computer-implemented method of claim 10, wherein the request to create the electronic offer includes a request that the value token be associated with a specific transaction” (claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the request to create an offer (and what it comprises) in a method for managing electronic offers.
In claims 3 & 12, the limitations of “The computer-implemented method of claim 2, wherein the specific transaction is specific to at least one of a transaction of a particular value, a transaction with a particular retailer, a transaction at a particular location, a transaction occurring on a particular date, a particular time, a transaction utilizing a particular method of payment, or combinations thereof” (claim 3) and “The system for implementing the computer-implemented method of claim 10, wherein the specific transaction is specific to at least one of a transaction of a particular value, a transaction with a particular retailer, a transaction at a particular location, a transaction occurring on a particular date, a transaction occurring at a particular time, a transaction occurring at a particular date and time, a transaction utilizing a particular method of payment, or combinations thereof” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the specific transaction (and what it is specific to) in a method for managing electronic offers.
In claims 4 & 13, the limitations of “The computer-implemented method of claim 3, wherein the transaction utilizing the particular method of payment comprises a transaction utilizing a method of payment associated with a financial institution” (claim 4) and “The system for implementing the computer-implemented method of claim 10, wherein the transaction utilizing the particular method of payment comprises a transaction utilizing a method of payment associated with financial institution” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the transaction utilizing the particular method of payment (and what is comprises) in a method for managing electronic offers.
 In claims 5-6 & 14, the limitations of “The computer-implemented method of claim 2, wherein the specific transaction comprises a transaction of a particular value with a particular retailer utilizing a particular method of payment occurring on at least one of a particular date and at a particular time” (claim 5), “The computer-implemented method of claim 2, wherein the specific transaction comprises an online transaction utilizing a particular method of payment occurring on at least one of a particular date and at a particular time” (claim 6) and “The system for implementing the computer-implemented method of claim 10, wherein the specific transaction comprises a transaction of a particular value with a particular retailer utilizing a particular method of payment” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the specific transaction (and what is comprises) in a method for managing electronic offers.
In claims 7 & 9 & 18-19, the limitations of “The computer-implemented method of claim 2, wherein developing the list of the electronic offers comprises verifying the availability of the specific transaction and verifying the availability of a specific value token be associated with the financial transaction” (claim 7), “The computer-implemented method of claim 1, wherein the list of the electronic offers comprises a second electronic offer to associate a second value token with a second transaction, wherein the second transaction is specific to at least one of a value, a retailer, a location, a date and/or time, a method of payment, or combinations thereof” (claim 9), “The computer-implemented method of claim 16, wherein developing the list of the electronic offers comprises verifying the availability of the specific transaction” (claim 18) and “The computer-implemented method of claim 16, wherein developing the list of the electronic offers comprises verifying the availability of the specific value token be associated with the financial transaction” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe developing the list of offers (and what that comprises) and the list of offers itself (and what it comprises) in a method for managing electronic offers.
In claim 8, the limitations of “The computer-implemented method of claim 7, wherein the specific value token is at least one of a value token of a particular value, a value token associated with a particular retailer, a value token associated with a particular location, a value token valid on a particular date and/or at a particular time, or combinations thereof”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the specific value token (and what it is) in a method for managing electronic offers.
In claim 15, the limitations of “The system for implementing the computer-implemented method of claim 10, wherein the particular method of payment is associated with financial institution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the particular method of payment (and what it is associated with) in a method for managing electronic offers.
In claim 17, the limitations of “The computer-implemented method of claim 16, wherein at least one of the value, the retailer, the location, the date, a time, the method of payment associated with the first transaction is not the same as the value, the retailer, the location, the date and/or time, the method of payment associated with the second transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the difference between the at least one of the value, the retailer, the location, the date, a time, the method of payment associated with the first transaction and the same things associated with the second transaction in a method for managing electronic offers.
In claim 20, the limitations of “The computer-implemented method of claim 16, further comprising a financial institution receiving the list of the electronic offers, wherein, in response to the financial institution receiving the list of the electronic offers, the financial institution determines a subset of consumers to whom the first electronic offer to associate the first value token with the first financial transaction, wherein the financial institution communicates the first electronic offer to the subset of consumers, and wherein the determination is based on at least one of a purchasing history by the subset of consumers, enrollment in a loyalty program, enrollment in a card program, acceptance of an offer to open an account associated with the financial institution, or combinations thereof”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe a financial institution and also steps performed by the financial institution (e.g., receiving, determine and communicate steps) in a method for managing electronic offers.
In claims 21-23, the limitations of “The computer-implemented method of claim 1, wherein the microprocessor receives the request via a virtual private network” (claim 21), “The system for implementing the computer-implemented method of claim 10, wherein the microprocessor receives the request via a virtual private network” (claim 22), and “The system for implementing the computer-implemented method of claim 16, wherein the microprocessor receives the request via a virtual private network” (claim 23), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receives the request via a virtual private network steps) and also introduces the additional generic computing component of a virtual private network in a method for managing electronic offers.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-23 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sorem et al., U.S. Pat. Pub. 2015/0278845 A1 (“Sorem”) in view of Rose et al., U.S. Pat. 7,620,580 B1 (“Rose”) further in view of Cope et al., U.S. Pat. Pub. 2005/0144066 A1 (“Cope”) and even further in view of Roberts et al., WO 2008/013945 A2 (“Roberts”).
As to claim 1, Sorem teaches, suggests and discloses a “computer-implemented method for providing electronic offers to drive consumer traffic to a merchant’s physical store” (see, e.g., Sorem, Abstract (a “system and method for remote data access of customer loyalty information, said data being used to locally display a loyalty offer”)) the method “comprising a microprocessor” (see, e.g., Sorem, para. [0063] (“POS station 215 may comprise any terminal…POS station 110 may include a microprocessor, a microcontroller or other general or special purpose device operating under programmed control.”)) “executing a software application for” (see, e.g., Sorem, para. [0102] (“FIG. 10 illustrates an interface 1000 for creating a loyalty offer to be presented to a customer, according to various embodiments of the invention. In some embodiments, FIG. 10 may comprise an application screen interface used to generate the template for a loyalty being presented at POS station 215, for example. That is, interface 1000 may be used to create loyalty offer being presented to a user via POS station 215.”):
“receiving, by the microprocessor, a request to create an electronic offer which associates a value token with a financial transaction” (see, e.g., Sorem, claim 29 (“A method for remote data access of customer loyalty information, said data being used to locally display a loyalty offer [electronic offer if being displayed by a computing device], comprising: a computing device at a merchant point-of-sale location receiving a transaction request for a transaction with a customer, the transaction request comprising a transaction amount and an identifier that is associated with the customer.”). 
“wherein the software application provides direct access to a database…”. See, e.g., Sorem, paras. [0048] (“Data and information maintained by central control station 130 may be stored and cataloged in database 112 which may comprise or interface with a searchable database. Database 112 may comprise, include or interface to a relational database. Other databases, such as a query format database, a Standard Query Language (SQL) format database, a storage area network (SAN), or another similar data storage device, query format, platform or resource may be used. Database 112 may comprise a single database or a collection of databases, dedicated or otherwise. In one embodiment, database 112 may store or cooperate with other databases to store the data and information used or generated by the various systems and methods described herein. In some embodiments, database 112 may comprise a file management system, program or application for storing and maintaining data and information used or generated by the various features and functions of the systems and methods described herein. In some embodiments, database 112 may store, maintain and permit access to customer information, merchant or reward program information, and general information used to induce customer loyalty, as described herein”); [0066], [0072], [0093], [0095]-[0096] (resolving against a database, which implies/requires direct access of the database). 
“creating, by the microprocessor, the electronic offer for presentation to a consumer which associates the value token with the financial transaction, wherein the financial transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof”. See, e.g., Sorem, para. [0102] (“FIG. 10 illustrates an interface 1000 for creating a loyalty offer [electronic offer if presented via a computing display] to be presented to a customer, according to various embodiments of the invention. In some embodiments, FIG. 10 may comprise an application screen interface used to generate the template for a loyalty being presented at POS station 215, for example. That is, interface 1000 may be used to create loyalty offer being presented to a user via POS station 215. In particular, an administrator of central rewards station 105, for example, may interact with interface 1000 and define parameters that may be used to dynamically generate loyalty offers on a per transaction basis (e.g., upon receipt of an identifier from a merchant's location, for example). FIG. 8 illustrates various exemplary loyalty offers that may be generated by the template defined using interface 1000. Other offers are possible.”); FIG. 10 (listing “LoyaltyCardNumber”, “CurrentDateTime”, “PurchaseAmount” for the financial transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof); [103] (“FIG. 11 illustrates an interface 1100 for creating a loyalty offer for presentation to a customer, according to various embodiments of the invention. Interface 1105 demonstrates use of business analytics to size populations, and use of an Account Segment as a qualifier for presentation.”); FIG. 11 (showing how the offer can be created with respect to transactions based on date, spending amount, time, geographic/demographic data); [0104] (“FIG. 12 illustrates an exemplary loyalty offers 1200 generated and presented by the systems and methods described herein.”).
“generating, by the microprocessor, a list of the electronic offers, wherein the list of electronic offers comprises the electronic offer which associates the value token with the financial transaction”. See, e.g., Sorem, FIG. 12 (list of offers generated and offer associated with the value token with the financial transaction); para. [0104] (“FIG. 12 illustrates an exemplary loyalty offers 1200 generated and presented by the systems and methods described herein [they are also electronic offers because they are presented to the customer electronically on computing devices]. Interface 1205 may comprise a screen that is presented to a customer upon placing an order at a coffee house. Because the customer has not purchased any food in his 15 trips to coffee house. Accordingly, central rewards station 105 may present the customer with a loyalty offer for a free muffin.”).
“retrieving, by the microprocessor, the list of the electronic offers”. See, e.g., Sorem, FIG. 12, paras. [0104] above; FIG. 13; [0105]; FIG. 14, [0106]; FIG. 15, [0107]; FIG. 16, [0108] (describing interfaces 1300, 1305, 1400, 1405, 1500, 1505, 1600 & 1605 where the list of offers are retrieved and presented to the consumers).
“returning, by the microprocessor, the list of the electronic offers to the financial institution”. See, e.g., Sorem, para.[0045] (“(7) allow a third part[y] (e.g., a bank or other financial institution) to administer and coordinate the generation and presentation of relevant loyalty offers [hence, the list of offers is returned to the FI before being presented to the customer in paras. [0104]-[0108] above); [0047], [0053] (other discussion of how financial institutions are involved in the offer returning/generation process).
“receiving, by the microprocessor from the financial institution, an identification of a first electronic offer from the list of electronic offers for a first consumer”. See, e.g., Sorem, paras. [0017] (system has “identification means for identifying at least one relevant merchant loyalty offer based on the customer”); [0020] (system has “an identification processor for identifying at least one relevant merchant loyalty offer based on the customer, reward program”); [0058] (central rewards station 510 has applications related to “identification and generation of loyalty offers.”); [0064] (POS station 110 used for identification of loyalty offers); [0067] (same); [0096] (central rewards station 105 can perform “identification of at least one relevant merchant loyalty offer based on the information obtained from the identifier and/or the customer, reward program, and/or general information. In some embodiments, such determination or identification is accomplished by resolving the customer, reward program and/or general information against a database of loyalty offers to see which validate.”).
“sending, by the microprocessor, the first electronic offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof”. See, e.g., Sorem, FIG. 12, paras. [0104] above; FIG. 13; [0105]; FIG. 14, [0106]; FIG. 15, [0107]; FIG. 16, [0108] (describing interfaces 1300, 1305, 1400, 1405, 1500, 1505, 1600 & 1605 where the list of offers is presented to consumers); [0048] (“application for storing and maintaining data and information used or generated by the various features and functions of the systems and methods described herein”); [0055] (mobile communications); [0058] (“one or more applications or modules that function to permit interaction between the users of system 100 (e.g., merchants, customers, the administrator of central rewards station 105, and other relevant parties) as it relates to exchanging and processing of data and information related to the identification and generation of loyalty offers, for example.”); [0102] (describing FIG. 10 as an application screen interface).
“receiving, by the microprocessor, a confirmation that the first consumer has completed the financial transaction at the merchant’s physical store; and”. See, e.g., Sorem, Abstract (“a merchant points conversion for converting merchant points to enable the customer to complete transactions”); [0100] (“store receipts 802, 805 and 810”).
However, Sorem does not specifically or expressly disclose “wherein the direct access [to the database provided by the software application] increases efficiency in data processing and storage”, “wherein the request is received from a financial institution”, and “associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer” as recited by claim 1.
Rose partially cures this deficiency because Rose teaches, suggests and discloses “wherein the request is received from a financial institution” as well as further teaches, suggests, and discloses, in addition to Grigg above, “returning, by the microprocessor, the list of the electronic offers to the financial institution”, “receiving, by the microprocessor from the financial institution, an identification of a first electronic offer from the list of the electronic offers for a first consumer”, “sending, by the microprocessor, the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof”, and “receiving, by the microprocessor, a confirmation that the first consumer has completed the financial transaction at the merchant’s physical store”. Specifically:
“wherein the request is received from a financial institution”. See, e.g., Rose, Col. 9:11-17 (“At block 220, if the customer is determined to not be an existing online client of the financial institution or if the customer's information as discussed above at block 210 is not or cannot be authenticated/verified, then a second set of information (second information) from the customer may be requested by the financial institution, as discussed above with respect to block 106 in FIG. 1A.”); Col. 14:47-51 (“If the application is for a joint account, at block 906E the financial institution may request customer and co-customer personal information. If the application is for a single account, at block 907E the financial institution may request customer personal information.”); Col. 14:63-65 (same); Col. 15:30-32 (same); Col. 16:24-25 (same); Col. 1:64-Col. 2:1 (describing “receiving a customer’s interface request at the financial institution” which can be interpreted as a request received from the financial institution because only at the financial institution or financial institution website is the customer’s interface request received); Col. 3:45-49 (“Additionally, the customer may choose to view further, more detailed, information about the offered products and can do so by requesting such information (e.g., following an online link from the financial institution's webpage) [same].”); Col. 4:25-33 (describing the customer accessing the financial institution website via a link or e-mail advertisement as an “interface request [same]”); Col. 2:14-15 (the financial institution “requesting a second set of information from the customer” or a request received from the financial institution).
“returning, by the microprocessor, the list of the electronic offers to the financial institution”. See, e.g., Rose, Col. 2:1-6 (“sending a first content to the customer where the first content…may include a list comprising one or more products; receiving at the financial institution a first input from the customer which may be based on the first content”).
“receiving, by the microprocessor from the financial institution, an identification of a first electronic offer from the list of the electronic offers for a first consumer”. See, e.g., Rose, Col. 2:3-6 (“receiving at the financial institution a first input from the customer which may be based on the first content and may include a choice of one or more of the offered products.”).
“sending, by the microprocessor, the first electronic offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof”. See, e.g., Rose, Col. 2:1-3 (“sending a first content to the customer where the first content…may include a list comprising one or more [offered] products”); Col. 8:17-20 (“The fulfillment [or any transmission] may reach the customer/pending customer by postal service, e-mail, mobile phone message (voice or text), via a web page, or other methods known in the art.”).
“receiving, by the microprocessor, a confirmation that the first consumer has completed the financial transaction at the merchant’s physical store”. See, e.g., Rose, Col. 8:15-27 (“At block 129, the financial institution may mail a fulfillment, as is known in the art, to the customer/pending customer. The fulfillment may reach the customer/pending customer by postal service, e-mail, mobile phone message (voice or text), via a web page, or other methods known in the art. Typically, the fulfillment, which may include a confirmation of the overall transaction represented by 100A and 100B, will be delivered to the customer via the postal service, but the application is not so limited. As would be obvious to those of skill in the art, any method of delivery of the fulfillment to the customer/pending customer is contemplated by the present disclosure.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Sorem’s and Rose’s above disclosures to teach, suggest or disclose most of the limitations of claim 1. The motivation to combine Sorem with Rose would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., having a request to create an offer which associated a value token with a financial transaction received from a financial institution as well as returning, a list of offers to the financial institution, receiving from the financial institution, an identification of a first offer from the list of offers for a first consumer, sending the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof,  and receiving a confirmation that the first consumer has completed the first transaction) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Sorem with Rose would be particularly advantageous because it combines systems and methods to “create, edit and revise loyalty offers that may be presented to customers” (Sorem, para. [0075]) with “a method [and system] for interfacing with a financial institution using a computer interface” (Rose, Col. 1:65-66) so as to teach, suggest and disclose most of the limitations recited by claim 1.
Nonetheless, Sorem in view of Rose still does not specifically or expressly disclose  “wherein the direct access [to the database provided by the software application] increases efficiency in data processing and storage” and “associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer” as recited by claim 1.
Cope cures this deficiency because Cope teaches, suggests and discloses “associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer” and further teaches, suggests and discloses, in addition to Sorem and Rose above, all limitations reciting “associates a value token with a financial transaction”, and “which associates the value token with the financial transaction”. See, e.g., Cope, para. [0064] (“An identification token is generally required to be presented during purchase transactions for which purchase history is to be stored in the temporary database of the program administration server 102 in order to allow the purchase data to be properly associated with the correct user [associating, by the microprocessor, based upon the confirmation (from Sorem and Rose above), the first value token with the first consumer, associates a value token with a financial transaction, and which associates the value token with the financial transaction]. An alternative that is supported by the exemplary embodiment includes having a provider, such as retailer, print an identifying code, such as a bar code or alphanumeric code, on the receipts and allowing the user to enter that identifying code into the user computer 500. In the exemplary embodiment, this identifying code includes a field that allows the provider to be uniquely determined. The temporary data retrieval processing 516 component then contacts a database provided by that retailer to automatically retrieve the UPC level purchase detail for that transaction. This allows the user to make purchases without presenting an identifying token during the transaction and still automatically retrieve purchase transaction data. Some embodiments allow a Personal Identification Number (PIN) to be entered during a purchase transaction that produces such a receipt, and the same PIN is supplied during the automatic download process.”); moreover, any “tokens” or “value tokens” e.g., the “first value token” can be the tokens disclosed in Rose or the transaction (token) disclosed in Sorem.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Sorem’s, Rose’s, and Cope’s above disclosures to teach, suggest or disclose even more of the limitations of claim 1. The motivation to combine Sorem and Rose with Cope would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., associating, based on confirmations, value tokens with consumers) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Sorem and Rose with Cope would be particularly advantageous because it combines the above-disclosed methods and systems with methods and systems “providing incentives and information based upon…purchasing history and other personal data, while reducing risk of invasion of privacy” (Cope, para. [0001]) so as to teach, suggest and disclose even more of the limitations recited by claim 1.
Finally, Sorem in view of Rose and further in view of Cope does not specifically or expressly disclose “wherein the direct access [to the database provided by the software application] increases efficiency in data processing and storage”.
However, Roberts cures this deficiency. See, e.g., Roberts, para. [0065] (“The EDI (Electronic Data Interchange) farm 206 may be designated in the system network 200 to communicate with partners 220a, 220b, 220c. The EDI farm servers 206 may have different applications and permissions from the web server farm 202 to access and process, as well as store, data within the database farm 204. The nature of the applications operating on the EDI farm servers 206 may have more direct access to the database 205 to increase efficiency in data processing and storage.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Sorem’s, Rose’s, Cope’s and Roberts’ above disclosures to teach, suggest or disclose all of the limitations of claim 1. The motivation to combine Sorem, Rose and Cope with Roberts would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using Electronic Data Interchange or EDI servers for providing direct access to databases to increase efficiency in data processing and storage) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Sorem, Rose and Cope and Roberts would be particularly advantageous because it combines the above-disclosed methods and systems with methods and systems that use “EDI farm servers…[to provide] more direct access to….database[s]…to increase efficiency in data processing and storage” (Roberts, para. [0065]) so as to teach, suggest and disclose all the limitations recited by claim 1.
As to claim 10, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claim 10 reciting: “A system for implementing a computer-implemented method for providing electronic offers to drive consumer traffic to a merchant’s physical store, comprising: a microprocessor executing a software application, wherein the application provides direct access to a database, wherein the direct access increases efficiency in data processing and storage and the microprocessor: receives a request to create an electronic offer for presentation to a consumer which associates a value token with a financial transaction, wherein the request is received from a financial institution; creates the electronic offer which associates the value token with the financial transaction, wherein the financial transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof; develops a list of the electronic offers, wherein the list of the electronic offers comprises the electronic offer which associates the value token with the first financial transaction; returns the list of the electronic offers to the financial institution; receives an identification of a first electronic offer from the list of electronic offers for a first customer; sends the first electronic offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof; receives a confirmation that the first consumer has completed the financial transaction at the merchant’s physical store; and causes the first value token to be associated with the first consumer.” See Sorem, Rose, Cope & Roberts above for the nearly identical limitations recited in claim 1.
As to claim 16, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claim 16 reciting: “A computer-implemented method for providing electronic offers to drive consumer traffic to a merchant’s physical store, the method comprising a microprocessor executing a software application for: receiving, by the microprocessor, a request to create an electronic offer for presentation to a consumer which associates a value token with a financial transaction, wherein the direct access increases efficiency in data processing and storage and wherein the request is received from a financial institution; creating, by the microprocessor, the electronic offer which associates the value token with a financial transaction wherein the financial transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof; developing, by the microprocessor, a list of the electronic offers, wherein the list of the electronic offers comprises (i) the electronic offer which associates the value token with a first financial transaction and (ii) a second value token associated with a second financial transaction, wherein each of the first financial transaction and the second financial transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof, returning, by the microprocessor, the list of the electronic offers to the financial institution; receiving, by the microprocessor, an identification of a first electronic offer from the list of the electronic offers for a first consumer; sending, by the microprocessor, the first electronic offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof; receiving, by the microprocessor, a confirmation that the first consumer has completed the first financial transaction at the merchant’s physical store; and associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer.” See Sorem, Rose, Cope & Roberts above for the nearly same limitations in claim 1. 
As to claims 2 & 11, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claims 1 & 10 (as shown above), which claims 2 & 11 respectively depend from. Sorem in view of Rose further in view of Cope and even further in view of Roberts additionally teaches, suggests and discloses all the limitations recited by claims 2 & 11 of “wherein the request to create the electronic offer comprises a request that the value token be associated with a specific transaction” (claim 2) and “wherein the request to create the electronic offer includes a request that the value token be associated with a specific transaction” (claim 11). See, e.g., Cope, para. [0064] (“An identification token is generally required to be presented during purchase transactions for which purchase history is to be stored in the temporary database of the program administration server 102...The temporary data retrieval processing 516 component then contacts a database provided by that retailer to automatically retrieve the UPC level purchase detail for that transaction. This allows the user to make purchases without presenting an identifying token during the transaction and still automatically retrieve purchase transaction data. Some embodiments allow a Personal Identification Number (PIN) to be entered during a purchase transaction that produces such a receipt, and the same PIN is supplied during the automatic download process.”).
As to claims 3 & 12, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claims 2 & 10 (as shown above), which claims 3 & 12 respectively depend from. Sorem in view of Rose further in view of Cope and even further in view of Roberts additionally teaches, suggests and discloses all the limitations recited by claims 3 & 12 of “wherein the specific transaction is specific to at least one of a transaction of a particular value, a transaction with a particular retailer, a transaction at a particular location, a transaction occurring on a particular date, a particular time, a transaction utilizing a particular method of payment, or combinations thereof” (claim 3) and “wherein the specific transaction is specific to at least one of a transaction of a particular value, a transaction with a particular retailer, a transaction at a particular location, a transaction occurring on a particular date, a transaction occurring at a particular time, a transaction occurring at a particular date and time, a transaction utilizing a particular method of payment, or combinations thereof” (claim 12). See disclosures from Sorem above involving “product identifiers” in claim 1 which cover value, retailer, location, etc., e.g., Sorem, Abstract (“detecting the presence of a customer at a merchant's location (store or web site) via an identifier, wherein the identifier is associated with and enables the customer to accumulate merchant value from a plurality of merchants based on the customer's behavior; generating customer, reward program, and/or general information at a remote location based on the identifier”; see also Cope, paras. [0034], [0049], [0100] (discussing “dates of the purchases”, or products purchased “during a particular time”, “time/date of the purchase”).
As to claims 4, 13 & 15, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claims 3 & 10 (as shown above), which claims 4, 13 & 15 respectively depend from. Sorem in view of Rose further in view of Cope and even further in view of Roberts additionally teaches, suggests and discloses all the limitations recited by claims 4, 13 & 15 of “wherein the transaction utilizing the particular method of payment comprises a transaction utilizing a method of payment associated with a financial institution” (claim 4), “wherein the transaction utilizing the particular method of payment comprises a transaction utilizing a method of payment associated with financial institution” (claim 13) and “wherein the particular method of payment is associated with financial institution” (claim 15). See, e.g., Sorem, paras. [0008] (“An identifier may be input into a device (e.g., kiosk, terminal, credit card processing terminal, ATM, or any other like device) at a merchant's location, for example, in order to indicate the presence at such location of the individual, entity or group of individuals or entities.”); [0011], [0062] (mentioning ATMs).
As to claims 5-6, 9, 14 & 17, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claims 2, 1, 10 & 16 (as shown above), which claims 5-6, 9, 14 & 17 respectively depend from. Sorem in view of Rose further in view of Cope and even further in view of Roberts additionally teaches, suggests and discloses all the limitations recited by claims 5-6, 9, 14 & 17 of “wherein the specific transaction comprises a transaction of a particular value with a particular retailer utilizing a particular method of payment occurring on at least one of a particular date and at a particular time” (claim 5), “wherein the list of the electronic offers comprises a second electronic offer to associate a second value token with a second transaction, wherein the second transaction is specific to at least one of a value, a retailer, a location, a date and/or time, a method of payment, or combinations thereof” (claim 9), “wherein the specific transaction comprises an online transaction utilizing a particular method of payment occurring on at least one of a particular date and at a particular time” (claim 6), “wherein the specific transaction comprises a transaction of a particular value with a particular retailer utilizing a particular method of payment” (claim 14) and “wherein at least one of the value, the retailer, the location, the date, a time, the method of payment associated with the first transaction is not the same as the value, the retailer, the location, the date and/or time, the method of payment associated with the second transaction” (claim 17). See disclosures from Sorem above involving “product identifiers” in claim 1 which cover value, retailer, location, etc.; see also Cope, paras. [0034], [0049], [0100] (discussing “dates of the purchases”, or products purchased “during a particular time”, “time/date of the purchase”); see also “method of payment” and ATM disclosures from Sorem for claims 3, 13 & 15 above.
As to claims 7 & 18-19, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claims 2 & 16 (as shown above), which claims 7 & 18-19 respectively depend from. Sorem in view of Rose further in view of Cope and even further in view of Roberts additionally teaches, suggests and discloses all the limitations recited by claims 7 & 18-19 of “wherein developing the list of the electronic offers comprises verifying the availability of the specific transaction and verifying the availability of a specific value token be associated with the financial transaction” (claim 7), “wherein developing the list of the electronic offers comprises verifying the availability of the specific transaction” (claim 18) and “wherein developing the list of the electronic offers comprises verifying the availability of the specific value token be associated with the financial transaction” (claim 19). See, e.g., Sorem, paras. [0003] (“Merchants also distribute coupons via newspaper, email, and other distribution channels, such as distribution at the POS. Some incentives enable customers to earn free items after making a specified number of purchases, e.g., over a specific length of time. For instance, a restaurant may offer a free sandwich if a customer purchases four different sandwiches during the month of August. After satisfying the terms and conditions of any incentive offer, customers may use these and other coupons towards the purchase of items, e.g., items at the merchant store. The coupon may be redeemed at the point of sale (POS).”); [0004] (“Coupons and other benefits also provide incentives for the customer to purchase future items from the merchant.”); [0010], [0013], [0065], [0085], [0087], [0097], claim 6 (mentioning coupons); [0051] (“For example, a customer visiting a merchant (either a retail location or a web site, for example) may, upon identifying himself via an identifier, obtain loyalty offers from the merchant for use at that time or within a predetermined period of time. Such offers may comprise coupons, rebates, discounts, merchant points (e.g., universal, client-specific or consortium-based), an automatic order, information, entry into a sweepstakes or lottery, or advertisement. Other types and forms of offers are of course possible.”); [0052] (“For example, rather than providing a redeemable loyalty offer (e.g., rebate, coupon, discount, etc.), the merchant may provide information (e.g., about an upcoming sale) or advertisement about the merchant's (or other merchant's) products or services.”); [0093] (“Exemplary loyalty offers that may be presented to a user are coupons 525, rebates 530, discounts 535, merchant points 540, an order 545, information 550, entry in a sweepstakes/lottery 555, or advertisement 560.”).   
As to claim 8, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claim 7 (as shown above), which claim 8 depends from. Sorem in view of Rose further in view of Cope and even further in view of Roberts additionally teaches, suggests and discloses all the limitations recited by claim 8 of “wherein the specific value token is at least one of a value token of a particular value, a value token associated with a particular retailer, a value token associated with a particular location, a value token valid on a particular date and/or at a particular time, or combinations thereof”. See Sorem & Cope for the nearly same limitations in claims 5-6, 9 & 14.
As to claim 20, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claim 16 (as shown above), which claim 20 depends from. Sorem in view of Rose further in view of Cope and even further in view of Roberts additionally teaches, suggests and discloses all the limitations recited by claim 20 of “further comprising a financial institution receiving the list of the electronic offers, wherein, in response to the financial institution receiving the list of the electronic offers, the financial institution determines a subset of consumers to whom the first electronic offer to associate the first value token with the first financial transaction, wherein the financial institution communicates the first electronic offer to the subset of consumers, and wherein the determination is based on at least one of a purchasing history by the consumer, enrollment in a loyalty program, enrollment in a card program, acceptance of an offer to open an account associated with the financial institution, or combinations thereof.” See, e.g., Cope, Abstract (“A targeted information and incentive distribution system that protects consumer privacy and analyzes individuals', including individual households' or individual groups, purchase histories obtained from several retailers and other providers of goods and/or services to determine targeted information and/or incentives to deliver to individuals.”); [0010]-[0011], [0059], [0082], claims 1, 31, 60, 61 & 89 (set of purchase history); [0031] (“A user in the context of the exemplary embodiment is able to consist of…all members of one household or of one consenting group of individuals.”).   
As to claims 21-23, Sorem in view of Rose further in view of Cope and even further in view of Roberts teaches, suggests and discloses all the limitations of claims 1, 10 & 16 (as shown above), which claims 21, 22 & 23 each respectively depend from. Moreover, Sorem in view of Rose further in view of Cope and even further in view of Roberts further discloses the limitations recited by claims 21-23 of “wherein the microprocessor receives the request via a virtual private network” (claim 21), “wherein the microprocessor receives the request via a virtual private network” (claim 22), and “wherein the microprocessor receives the request via a virtual private network” (claim 23). See, e.g., Roberts, para. [0036] (“The secured network connections 106 are secure in that the connections are private (for example, point-to-point, or virtual private network connections.”); [0055] (“In general, a partner may access their own private VLAN at 216 and 218 into the system network 200 infrastructure through a VPN concentrator or routed through a routing module on the backbone switch”);  [0065] (“The EDI farm servers 206 may reside in a private VLANs (Virtual Local Area Networks) that can only be accessed via VPN (Virtual Private Network) Concentrators or through specific Point-to-Point access into the VLAN as shown at 216 and 218.”); [0075] (“Connectivity may be established either by a point-to-point line or via the Internet using a VPN gateway setup either to Host Controllers or to Retail Partner NOC (Network Operation Center) infrastructure.”).
Response to Arguments
As to the “Claim Rejections – 35 U.S.C. § 103”, and in response to Applicants’ arguments on pages 13-18 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection. Namely, the above-cited prior art references still undoubtedly disclose “electronic” offers under the broadest reasonable interpretation (“BRI”) because these are offers that are communicated electronically and also displayed electronically on the screens of computing devices, POS devices or similar devices. Accordingly, claims 1-23 stand rejected under 35 U.S.C.103, as discussed and detailed above. 
As to the “Claim Rejections – 35 U.S.C. § 101”, and in response to Applicant’s general assertions on pages 18-40 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 recites “receiving… a request to create an electronic offer which associates a value token with a financial transaction, wherein…direct access [is provided] to a [storage location], wherein the direct access increases efficiency in data processing and storage and wherein the request is received from a financial institution; creating…the electronic offer for presentation to a consumer which associates the value token with the financial transaction, wherein the financial transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combination thereof; generating…a list of the electronic offers, wherein the list of electronic offers comprises the electronic offer which associates the value token with the financial transaction; retrieving…the list of the electronic offers; returning…the list of the electronic offers to the financial institution; receiving…from the financial institution, an identification of a first electronic offer from the list of electronic offers for a first consumer; sending…the first electronic offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof; receiving…a confirmation that the first consumer has completed the financial transaction at the merchant’s physical store; and associating…based upon the confirmation, the first value token with the first consumer”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving a request to create electronic offers, generating electronic offers including a first electronic offer, and identifying the first electronic offer with a first customer. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 10 & 16 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 18-29 of the Amendment. Applicants’ arguments regarding the recitation of generic computing components such as a “microprocessor” (as manufacture), particular machines, and a merchant’s physical store are also unavailing because that does not change the fact that these components are generic computing components or arbitrary (a store) removed or filtered out from the 2019 PEG Alice/Mayo analysis, as discussed and detailed above.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 29-40 of the Amendment that even assuming arguendo that the instant claims are directed to the abstract idea of methods for organizing human activity, the claims somehow integrate that abstract idea into a practical application. This argument is clearly inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the additional elements of the microprocessor (claims 1, 10 & 16), the software and mobile applications (claims 1, 10 & 16),  the database (claims 1, 10 & 16), the mobile alert (claims 1, 10 & 16), the social media (claims 1, 10 & 16), and the system (claim 10) are all clearly and undeniably generic computing components as well. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: receiving a request to create an offer which associates a value token with a financial transaction, wherein direct access is provided to a storage location, wherein the direct access increases efficiency in data processing and storage and wherein the request is received from a financial institution (e.g., receiving a letter/document constituting the request to create the offer from a financial institution or bank via postal mail, physical transfer or auditory means e.g. a spoken speech request made in person or over the generic computing component of a telephone); creating the offer for presentation to a consumer which associates the value token with the financial transaction, wherein the financial transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof (creating a document or data specific to other data); generating a list of offers, wherein the list of offers comprises the offer which associates the value token with the financial transaction (e.g., by human-based observation, human-based analysis, hand-written and/or mental calculations, or other human-operable tasks, e.g., physically sorting through a stack of papers comprising offers to determine a list of offers comprising a first offer); retrieving the list of offers (a human being physically retrieving a stack of papers or documents by going to the mail room and picking them up); returning the list of offers to the financial institution (e.g., a human being sending back documents/letters constituting the list of offers to the bank via postal mail, physical transfer or auditory means e.g. a spoken speech description of the list of offers made in person or over the generic computing component of a telephone); receiving from the financial institution an identification of a first offer from the list of offers for a first consumer (e.g., again by postal mail, physical transfer or auditory means/spoken speech/phone call); sending the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof (e.g., all undoubtedly human-operable tasks); receiving a confirmation that the first consumer has completed the financial transaction at the merchant’s physical store (e.g., again by postal mail, physical transfer or auditory means/spoken speech/phone call); and associating based upon the confirmation, the first value token with the first consumer (e.g., again by human-based observation, human-based analysis, hand-written and/or mental calculations, or other human-operable tasks, e.g. putting two related paper or physical documents in the same folder). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a microprocessor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
The Examiner also finds Applicants’ arguments made on pages 18-40 regarding the case law citations or interpretation unavailing and non-persuasive, and thus incorporates by reference the previous arguments made regarding the cited Federal Circuit case law made in the FOA.  
Moreover, contrary to Applicants’ arguments generally that the claims somehow are directed to improvements to technology or a technical field, the Examiner respectfully disagrees, and does not feel that those attributes clear the hurdle of the 2-step Alice/Mayo framework in order to make the claims eligible under 35 U.S.C. 101. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements (such as the microprocessor and the database) amount to nothing more than well-understood, routine and conventional limitations in the field of managing electronic offers. Moreover, the present claims are directed to a business solution (being able to more efficiently and thoroughly manage, e.g., select, distribute, redeem and reconcile electronic offers or e.g., addressing business challenges of providing systems and methods for using computer network technology to provide consumers with resource management capabilities and to provide retailers, service providers and manufacturers with enhanced marketing channels to a business problem (the inefficiencies and fraud risks involved with managing, e.g., selecting, distributing, redeeming and reconciling electronic offers) in a business field (the purchase and selling of electronic offers such as gift cards, loyalty/awards programs and promotional offers by merchants and retailers often online and electronically), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Moreover, any alleged improvements are to the business solution or abstract idea, not any established field of technology or practical improvement to a technological field.
Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. Thus, for these reasons and those stated in the rejection above, the rejection of pending claims 1-23 under 35 U.S.C. 101 is maintained by the Examiner.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Avgiris et al., U.S. Pat. Pub. 2016/0086252 A1 – for disclosing “During the shopping experience, system 500 may combine the bundle offers with the appropriate feature offer to create the shopping offer that may be presented to the customer.” (para. [0069]). Claims 1, 3 & 7 also mention content-access services of databases.
Diep et al., U.S. Pat. Pub. 2014/0075411 A1 – for generally disclosing that a custom-built software application can access a database system in a more efficient manner (Abstract).
                     Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
November 19, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/22/2022